Citation Nr: 9915497	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for the service-connected gunshot wound to 
the right chest with retained foreign body.  


REPRESENTATION

Appellant represented by:	Clark Howland, Agent


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision.  A 
personal hearing was held at the RO in April 1998.  A video 
conference hearing before the undersigned member of the Board 
sitting in Washington, D.C., was held in April 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The residuals of a gunshot wound to the right chest with 
a retained metallic foreign body are manifested by complaints 
of shortness of breath on exertion, with pulmonary function 
studies showing an FEV-1 of 80 percent of predicted value, 
FEV-1/FVC of 86 percent, and DLCO of 86 percent, indicative 
of mild restriction.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected gunshot wound to the right 
chest with retained foreign body have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.97, including Diagnostic Code 6843 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran sustained 
an accidental, noncombat, gunshot wound to the left chest 
from a .25 caliber pistol in June 1962.  On physical 
examination when admitted to the post hospital, the veteran 
had a powder burn approximating 5 millimeters in diameter 
around the entrance wound which was on the anterior chest, 5-
6 centimeters to the left of the mid sternal line at the 
level of the 5th rib.  There was no exit wound.  There were 
no breath sounds over the right and left lung bases 
posteriorly with dullness to percussion posteriorly from D-6 
inferiorly.  There was slight to moderate dyspnea with 
tachypnea and splinting, bilaterally.  There was tenderness 
only about the area of the entrance wound.  Heart sounds were 
good with no cardiomegaly or murmur detected.  A chest x-ray 
revealed hemothorax on the right due to the bullet which was 
still within the right chest.  Repeat x-rays initially showed 
the hemothorax to be persistent after repeated thoracenteses 
but this gradually cleared.  A chest x-ray on June 29 showed 
a minimal amount of fluid in the right posterior sulcus.  The 
lung was well expanded and clear with very minimal residual 
reaction at the right base.  The right hemidiaphragm was 
almost completely visualized throughout, and the findings 
were markedly improved.  The veteran was discharged to duty 
with a temporary physical restriction for two months.  The 
final diagnoses included gunshot wound to the anterior area 
of the left chest, and hemothorax on the right secondary to 
the gunshot wound.  

A clinical note dated September 6, 1962, indicated that the 
veteran felt well and was fit to return to full duty.  A 
chest x-ray study at that time was unchanged from earlier 
studies in July, and showed an adhesion at the right lung 
base.  There was no evidence of effusion or other 
abnormality, and the veteran had good lung expansion.  

The veteran was seen on an outpatient basis in October 1962 
for complaints of chest pain.  The veteran reported a sudden 
sharp pain at the "AAL" and ribs when lying down with his 
head to the left.  On examination, there was some tenderness 
in the external oblique area at the rib margin.  The 
disposition was to reassure the veteran.  

The veteran was seen again in October 1963 for complaints of 
low back pain accompanied by a sensation of "stick-pins" 
all over his body.  The veteran appeared nervous and 
stammered, but claimed that he was not nervous.  Chest x-ray 
studies at that time showed no evidence of active disease.  
The impression was muscle spasm, probably on a 
psychophysiologic basis.  

On an examination for separation in July 1964, the veteran 
indicated that he had no residual difficulties from the 
gunshot wound.  Chest x-ray studies were normal, except for a 
retained foreign body and blunting of the costophrenic angle.  
Lungs were clear to auscultation, and expansion was equal, 
bilaterally.  The entrance wound was well-healed.  The 
veteran was cleared for separation with no physical 
limitations.  The final diagnoses included old gunshot wound 
to the right chest with no residuals, and retained foreign 
body, right chest.  

When examined by VA in January 1975, the veteran complained 
of back pain and sensitivity to cold in lower right side and 
back area.  The veteran reported that he had the back pain 
and sensation only on over exertion and when holding his 
shoulder in, but that the pain was bearable.  X-ray studies 
showed the bullet was lodged within the lung in the extreme 
posterior sulcus on the right.  The chest was otherwise 
negative.  The diagnoses included retained bullet and low 
back strain.  Pulmonary function studies at that time showed 
forced expiratory volume-1 (FEV-1) of 3.08, forced vital 
capacity (FVC) of 3.6, and FEV-1/FVC of 85.5 percent.  The 
diagnosis was mild, pure restrictive disorder.  

By rating action in January 1975, service connection was 
established for residuals of a gunshot wound to the right 
chest with retained foreign body.  A 20 percent evaluation 
was assigned under Diagnostic Code 6818, effective from 
October 11, 1974.  That rating has remained in effect ever 
since.  In April 1997 the veteran filed a claim for an 
increased evaluation.

When examined by VA in May 1997, the veteran complained of 
dyspnea on exertion, sensitivity to cold at the posterior 
right costovertebral angle (the site of the retained bullet), 
and pain with sensitivity in the area with over-exertion.  
The veteran was a lifelong nonsmoker and denied alcohol use.  
He reported no shortness of breath at rest or pedal edema.  
The veteran reported that the dyspnea on exertion was 
occasionally accompanied by slight dizziness, but he denied 
any fever, bronchitis, pneumonia, or asthma.  On examination, 
the veteran was 70 inches tall and weighed 206 pounds.  His 
chest was clear to auscultation.  There was a well-healed, 
nontender scar on the anterior chest wall in the medial 
pectoralis muscle.  There was no tenderness in the right 
posterior costovertebral angle.  The examiner reported 
pulmonary function test results of FVC of 3.2, FEV-1 of 2.7, 
and FEV-1/FVC of 83 percent.  The examiner noted that he had 
compared the current findings with the veteran's last 
pulmonary test in "1974" and that there was no evidence of 
a malignant process.  The examiner noted that scarring and 
fibrosis of the right lower lobe were shown on the prior 
chest x-ray study.  A current chest x-ray study showed a 
metallic foreign body in the right chest with some minor 
pleural thickening.  There were no acute infiltrates or any 
other abnormalities.  The examiner indicated that the 
veteran's restrictive disease was active.  The veteran walked 
four flights of stairs with a pulse oximeter which went from 
97 percent on room air and desaturated to 92 percent at the 
top of the stairs.  The diagnosis was restrictive lung 
disease with progressive deterioration since his last 
examination.  

A cardiopulmonary report conducted in November 1997 was 
received from S. M. Gorman, M.D., in December 1997.  FVC was 
71 percent of predicted, and FEV-1 was 80 percent of 
predicted.  A spirometry test revealed mild restrictive 
ventilatory defect with a small improvement in the FVC on 
exercise.  The impression included diminished aerobic 
capacity but no evidence of myocardial ischemia.  Dr. Gorman 
indicated that there was a decreased cardiac stroke volume 
with exercise which might relate to functional cardiac 
impairment or deconditioning.  Mildly abnormal gas exchange 
and restrictive ventilatory defect was also present.  Dr. 
Gorman indicated that the veteran's elevated total body fat 
also accounted for some decreased aerobic capacity.  Dr. 
Gorman commented that the tests results showed the veteran 
had a class 3 (30-45%) moderate impairment of the whole 
person based on AMA criteria (a copy of that criteria was 
attached to the report).  

The veteran testified at a personal hearing at the RO in 
April 1998 that it took him longer to perform his job as a 
letter carrier because of shortness of breath while walking 
his route.  The veteran reported that he had not lost any 
time at work because of his respiratory problems, but that it 
took him longer to perform his duties.  Mr. C. Howland also 
testified at the personal hearing and raised concerns that 
the VA pulmonary functions tests performed in 1975 and 1997 
were inadequate.  

At the personal hearing the veteran submitted a letter from 
[redacted], who worked with the veteran as a police 
officer for 12 years beginning in 1970.  Mr. [redacted] related 
that the veteran had told him he was leaving the police force 
for the Postal Service because of a number of problems, 
including health concerns relating to his shortness of 
breath.  

An undated note from Dr. Gorman indicated that the veteran 
had decreased exercise capacity, restrictive ventilatory 
defect (decreased vital lung capacity) with abnormal gas 
exchange, and diminished cardiac output.  Dr. Gorman also 
indicated that increased body fat was present but was not the 
whole picture.  

When examined by VA in May 1998, the veteran complained of 
progressive exertional dyspnea.  The veteran reported that he 
had not lost any time at work because of his service-
connected disability, but noted that his ability to perform 
his job had diminished over the past several years.  He 
reported shortness of breath while walking on an incline, and 
difficulty carrying his bag up hills.  The veteran denied any 
history of a cough, sputum, or hemoptysis, and he had no 
problems with his appetite; he did note that his dyspnea was 
worse after meals.  The veteran reported that he was able to 
walk a 1/2 to 1 mile at a reasonable pace before becoming 
breathless, and that he was able to walk up one flight of 
stairs without difficulty.  He denied any history of asthma 
or nonexertional arrhythmia.  The veteran reported that he 
was not currently being treated in any way for his symptoms 
and had not been incapacitated by his breathing at any time.  

On examination, the veteran weighed 206 pounds and his blood 
pressure was 170/96.  He had a rather thick neck with a small 
oral opening, and no lymph nodes were noted in the cervical 
spine.  Cardiovascular examination was essentially normal 
apart from the presence of an S4.  His abdomen was obese, and 
there was no cyanosis, clubbing, or edema of the extremities.  
The examiner indicated that he had reviewed the entire 
record, including the pulmonary function test results from 
May 1997.  The examiner discussed the findings from 
cardiopulmonary exercise testing conducted in May 1998.  
These tests showed that the veteran reached 95 percent of his 
maximum predicted heart rate and 91 percent of his predicted 
maximum oxygen uptake, and that his exercise capacity was 
normal.  His peak O2 pulse was 91 percent of the predicted 
normal, suggesting no impairment of cardiac function.  The 
examiner concluded that the veteran's current symptoms of 
exertional dyspnea were unlikely to be related to his gunshot 
wound.  However, the veteran did have an abnormal ventilatory 
response to exercise, and showed diminished breathing reserve 
to 6 percent, a reduction in tidal volumes at peak exercise 
and consistently elevated ventilatory equivalents for both O2 
and CO2.  These findings were consistent with mild 
restrictive deficits seen on pulmonary testing.  The examiner 
indicated that the etiology of the deficit was no immediately 
clear, but the fact that the veteran had a normal diffusing 
capacity combined with stable oxyhemoglobin saturation during 
exercise made pulmonary vascular disease as well as 
interstitial disease quite unlikely.  His ability to reach a 
predicted VO2 maximum argued against muscle weakness.  The 
likelihood was that his restriction was causing abnormal 
ventilatory response and that his restriction itself was a 
function of body habitus.  However, the examiner indicated 
that this was a diagnosis of exclusion, and recommended that 
further testing be undertaken, to include another pulmonary 
function test to eliminate respiratory muscle weakness; a CT 
scan to eliminate the possibility of interstitial lung 
disease, and an oximetry as part of a sleep study to 
determine if he had sleep apnea which could be causing his 
pulmonary vascular disease.  

In an addendum, the examiner noted that the recommended 
studies had been performed and he discussed the results of 
each test as follows:  (Copies of the reports discussed below 
were included in the claims file.)  

Pulmonary function studies in June 1998 showed an FEV-1 of 
2.54 or 80% of predicted, and FVC was 2.96, or 68% of 
predicted.  Both scores were reduced by approximately 8% from 
the values in 1997.  Total lung capacity was reduced to 4.18, 
or 60% of predicted, from 5.2 liters in 1997.  The veteran's 
diffusing capacity remained normal or supranormal when 
corrected for lung volume.  Maximal inspiratory and 
expiratory mouth pressure was completely within normal range.  
The pulmonary tests showed further evidence over the past 
year of pulmonary restriction and mild loss of function.  
There was, however, no evidence of respiratory muscle 
weakness as a potential cause of the restriction.  

A high resolution CT scan of the veteran's chest in June 1998 
was completely normal.  The examiner concluded that there was 
no evidence of interstitial lung disease or any other 
pulmonary parenchymal abnormalities.  

A sleep study in June 1998 was positive, with an elevation in 
the labored breathing index, which represented a measure of 
discoordination between the movement of the thorax and the 
abdomen, related to upper airway obstruction.  There was also 
a variability in his oxyhemoglobin saturation, but he did not 
have severe oxyhemoglobin desaturation.  For the most part, 
the veteran's saturations varied in the high 80's and low 
90's.  

In discussing the test results, the examiner first noted that 
the veteran's exercise capacity was at the lower limits of 
normal, but still within normal limits.  The veteran's heart 
function was normal, and his limitation to exercise was based 
on pulmonary limitation.  This was most likely related to the 
restriction seen on the pulmonary function tests.  The cause 
of his lung restriction was unclear, but there was no 
evidence for respiratory muscle weakness, interstitial lung 
disease, or structural abnormalities of the chest cage.  The 
evidence pointed to diminished chest wall compliance, which 
was likely related to the veteran's body habitus.  The 
examiner noted that the veteran did have objective 
limitations to breathing, but that these were quite unlikely 
to be related in any way to the gunshot injury in service.  
The pulmonary function studies suggested that this was a 
progressive process and the veteran would need further 
follow-up.  However, the veteran's exercise capacity was 
normal and the abnormality in exercise tolerance appeared to 
be related to his obesity.  Finally, the examiner noted that 
there was good reason to believe that the veteran suffered 
from obstructive sleep apnea.  

The veteran testified at a personal hearing conducted by the 
undersigned member of the Board sitting in Washington, D.C., 
via video conference in April 1999.  The veteran's testimony 
was essentially the same as that which was offered at the 
earlier hearing at the RO in April 1998.  A transcript of the 
hearing was associated with the claims file.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
the residuals of his service-connected gunshot wound to the 
right chest are more severe than currently evaluated.  
Therefore, he has established a well-grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA outpatient treatment records have been 
obtained, and he has provided testimony at personal hearings 
before the RO in April 1998 and before the undersigned member 
of the Board via video conference in April 1999.  The record 
is complete and the Board finds that there is no further duty 
to assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

As noted above, the veteran's pulmonary gunshot wound 
residuals were previously assigned a 20 percent rating under 
Diagnostic Code 6818.  On October 7, 1996, new regulations 
promulgated by VA for rating service-connected respiratory 
disorders became effective.  The new criteria deleted 
Diagnostic Code 6818 which were the criteria for evaluating 
pleural cavity injury.  The term "pleural cavity injury" 
was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned Diagnostic Code 
number 6843.  Pleural cavity injuries and other disorders 
under Diagnostic Codes 6840 through 6845 are now evaluated 
under a general rating formula for restrictive lung disease. 
The veteran filed his claim for an increased rating in April 
1997.  Accordingly, the Board must apply the revised rating 
criteria in evaluating his claim for increase.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The revised criteria for rating respiratory disorders, 
effective October 7, 1996 are as follows:  

FEV-1 less than 40 percent of predicted value, or; the ratio 
of 
   Forced Expiratory Volume in one second to Forced Vital 
   Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
   Capacity of the Lung for Carbon Monoxide by the Single 
   Breath Method (DLCO (SB)) less than 40-percent predicted, 
   or; maximum exercise capacity less than 15 ml/kg/min 
oxygen 
   consumption (with cardiac or respiratory limitation), or; 
   cor pulmonale (right heart failure), or; right ventricular 
   hypertrophy, or; pulmonary hypertension (shown by Echo 
   or cardiac catheterization), or; episode(s) of acute 
respiratory 
   failure, or; requires outpatient oxygen 
therapy................................................. 100
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
   55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
   maximum oxygen consumption of 15 to 20 ml/kg/min 
   (with cardiorespiratory 
limit)..............................................................   60
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
   70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.....................................   30
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
   80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.....................................   10

Or rate primary disorder.  
Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or 
     without pleurocutaneous fistula, until resolved.  
Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 
     percent shall be assigned as of the date of hospital 
admission and shall continue 
     for three months from the first day of the month after 
hospital discharge.  
Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in 
     lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of 
     excursion of diaphragm or of lower chest expansion shall 
be rated at least 20-
     percent disabling. Disabling injuries of shoulder girdle 
muscles (Groups I to IV) 
     shall be separately rated and combined with ratings for 
respiratory involvement.  
     Involvement of Muscle Group XXI (DC 5321), however, will 
not be separately 
     rated.  

Initially, the Board notes that the veteran was afforded two 
VA examinations in conjunction with his current appeal, 
including a comprehensive evaluation by a pulmonary 
specialist, a CT scan, and a sleep study to determine the 
etiology and severity of his respiratory symptoms.  The 
findings from both examinations were not significantly 
dissimilar, though the most recent examination did show a 
slight decrease in respiratory function.  That test revealed 
FEV-1 results which were 80 percent of those predicted, and 
the ratio of FEV-1 to FVC was 86 percent.  Those findings 
were clinically noted as indicative of mild obstructive 
ventilatory defect.  A CT scan of the veteran's chest showed 
no evidence of interstitial lung disease or any other 
pulmonary parenchymal abnormalities.  It should be noted, 
that after comprehensive review of all of the medical 
evidence of record, a VA pulmonary specialist concluded that 
the veteran's respiratory problems were more a function of 
"body habitus" complicated by his obesity and probable 
obstructive sleep apnea and not likely as a residual of the 
gunshot injury.  

Upon consideration of all the evidence of record, the Board 
finds that the 20 percent rating currently assigned to the 
residuals of the veteran's gunshot wound to the right chest 
with retained metallic foreign body, is appropriate, and 
should not be increased at this time.  The medical evidence 
presented, included that supplied by Dr. Gorman, indicates 
that the veteran's lung fields are clear, and his pulmonary 
function test showed only a mild obstructive ventilatory 
defect.  Were it not for the fact that he has a retained 
metallic foreign body in his chest, which entitles him to a 
20 percent rating, his mild ventilatory defect would be 
consistent with the assignment of a 10 percent rating under 
Diagnostic Code 6843 (albeit the veteran's 20 percent rating 
is considered to be "protected" since it has been in effect 
for more than 20 years.  See 38 C.F.R. § 3.951(b) (1998).  
The Board has considered whether the veteran might be 
eligible for a higher disability rating under any other 
Diagnostic Code for respiratory disorders, but determines 
that Diagnostic Code 6843 is the most appropriate code to use 
for evaluating this disability.  Accordingly, the Board finds 
that a rating in excess of 20 percent is not warranted.  


ORDER

An increased rating for residuals of service-connected 
gunshot wound to the right chest with retained foreign body 
is denied.  



			
	N. R. Robin
	Member, Board of Veterans' Appeals



 

